Case: 09-60486     Document: 00511017924          Page: 1    Date Filed: 01/29/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                          January 29, 2010
                                     No. 09-60486
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,

v.

JAMES EDWARD GOWDY,

                                                   Defendant-Appellant.


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 3:08-CR-167-1


Before JOLLY, WIENER, and ELROD, Circuit Judges.
PER CURIAM:*
        James Edward Gowdy appeals following his jury verdict conviction of
being a felon in possession of ammunition and his sentence of 210 months of
imprisonment and three years of supervised release. Gowdy argues that the
evidence produced at trial was insufficient to support the jury’s verdict regarding
his knowing possession of the ammunition because the arresting officer’s
testimony was unreliable. A reasonable trier of fact could have concluded from
the evidence that Gowdy’s knowing possession of the ammunition was

        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-60486      Document: 00511017924 Page: 2    Date Filed: 01/29/2010
                                   No. 09-60486

established beyond a reasonable doubt. See United States v. Floyd, 343 F.3d 363,
370 (5th Cir. 2003).
      Gowdy also contends that his sentence was unreasonable because the
district court unduly limited its discretion at sentencing and imposed a within-
guidelines sentence that it believed was excessive. Examination of the record
does not support that claim. Gowdy has failed to establish that his sentence was
unreasonable. See Gall v. United States, 552 U.S. 38, 51 (2007).
      The district court’s judgment is AFFIRMED.




                                       2